T~~ATTOWNEY       GENERAL
                                OF TEXAS
                              AUSTXN.   TEXAS    7t3711
CaAWWRD     ‘3:. MARTEN
  *-mNlcY   calWmRA&
                                 April 27, 1970


      Honorable G. R. Close       opinion NO. ~-618
      County Attorney
      Ochiltree Caunty Courthouse Re: Certain queetions relating
      Perryton, Texas 79070            to constructionof Wticle
                                       lOUrn, V.C.S., dealing with
                                      Regional Planning Commission.

      Dear Mr.   Cloeer

            Your recent letter requests the opinion of this office
      concerningten questions involving the constructionof hrt-
      icle 1011~~ Vernon'0 Civil Statutee, dealing with Regional
      Planning Ccmmieeione.

            Your firat queation aaksr

                 "1. Is there a legal differencebetween
            a regional planning commission,council of
            gwernments, and area development councils and,
            if so, please explain the difference.”

             In answer thereto, you are advised that insofar as the
      subject entities are formed and derive their pwers under
      Article 1Ollm there is no substantiallegal difference in
      powers, provided organizationalrecorde clearly show that
      such entity is organized under that statutory authority.
      Bach entity, however, may be formed for different purposes
      and have different objectives. See Section 2 of Article
      1Ollm: Attorney General Opinion No. M-510 (1969).

            Your     second question poses the following questiona
                 "2. Are any of the above mentioned organiza-
            tiona, (the Potter and Randall Countiea Regional




                                        -2954-
Ronorable 0. 1. Close, page 9



      Planning Commirsion 01 Council of Gwernntents)
      maa any mupervimion,either directly or in-
      directly,,bythe Federal Government or an agenay
      of the tederal Government."

       This question does not involve a legal question but a
question of fact, which may be determinedby a factual in-
vestigatienwith the federal agencies mentioned. Sinae under
Section 4 of Article 1Ollm the entity "shall be a political
subdivisionof the state,* and no authority is granted by the
 rtatute for rwch en entity to be supervisedby the federal
governmnt or any federal agency, it is the opinion of this
 office that any such supervisionwould be unauthorired. m
'y. Sundberq, 5 Tex. 410 (1849);Attorney General OpinionHo.
W-610'(1970).

      Your third question, insofar as it covers state agencies,

           “3.  hre any of the above mentioned organi-
      sation under any type supervisionsfrom other
      Federal -ate     mtions,        and, if so, please
      explains (Rmphamimadded. 1,

cannot be answered, as it involves a factual matter rather #an
a legal question. Inquiry should be made of the Director of the
Division of Planning Coordinationin the Gwernor's Office as
to such matters, including any contractswith other member gw-
ernments which the entity may have entered into pureuant to
Section 4 of Article 1011m. Inquiry might also be made as to
InterstateCommissions under Section 7 ana activity under Sec-
tion 8 of Article 1Ollm in internationalareas.

      We quote your fourth and fifth   questions:

           “4.  Is there any requirementthat under any
      of the above mentioned organizationsthat repre-
      sentation from lw income and minority group
      members bs am8ured?"




                             -2955-
Honorable 8. 11.Close, page 3



          .!5. At ths present time, is there a require-
     ment~that~the.visnmof establishedcitisens groups,
     low inccme citizens and minority gMup members
     mst MI solicited before adoption of 'my majar work
     prograrrr,pooposals.ar'planniug documents...:

      We regret we are unable to answer these faalxml questions,
which call for an investigationof the agreesnmtewhich have
been lnt%red into. A lw income and minority 'groepsdoes not
constitute a political entity as such; however, Section 5 of
Article 101&a permits the cooperatinggovernmentalunits to
determineby agreement their numb8r, gualifications,and the
means and smthod8 of operation. Conseguently,this is a mat-
ter left to the discretion of 8uch units by the statute. There
is no statutory requirement for representationfrom any partic-
ular group. euch as "law income or minority groups mmnber8,m or
for solicitationof their views before adoption of work programs,
proposal8 or planning documents.

      Your sixth inguiry reaasr

           “6.  Can Potter Counky, Randall County, the
      City of Wuuillo and the City of Canyon include
      all Panhandle aounties in their Council of Gwem-
      aunt....*

      In our opinion, they may do SO under the authority of at-
icle 1Ollml prwided, hwever, the governing bodies to be in-
cluded mutually agree thereto, as required by Section 3, Article
lOllm, and meet the conditionsprescribed in Section l.D, Art-
icle 101lm. Under the bylaws of the Panhandle Planning Commis-
sion all counties in the panhandle are expressly declared to be
eligible fQr membership if the county so elects.

      We nw quote your seventh and ninth guestiohe:

           *7.  On the other hand, may a city, like the
      City of Perryton, a Ochiltree County, which do-ES0
      not adjoin Potter or Randall County, if it should
      desire, join the Potter and Randall County Council
      of Government?


                            -2956-
                                                                  .   .




Honorable G. R. close, page 4



             -9.Way counties that have mutual problems,
      but axe not contiguous,form a council of gwerp-
      ments ox a rsgionalplauuing aommission. For ex-
      ample, QQuld Ochilttee County and Eansfoxd County,-
      form a coancil of gwexuments with Piobertsand
      Armstrong CountiesPg

      These gsestiens must bs answered in the negative. Art-
icle lOllm, Sestion 1.0, declares that:

           *'Region', 'Area', or 'Regional'means a
      geographic area consisting of a county or part
      thereof, Tao ox moxe a-        counties ox a-
      joininq-partsthereof,  which have camWon pxob-
      lelM....' (knphasisadded.)

     ,We   now consider your eighth question,

           “8.  Is it pemissible  for the regional
      planning coanaissionor council of gwsrnments
      to have written into its by-laws that the
      governing body, or council, shall be camposed
      of only elected officialswho Were elected at
      an eleotion,heldunder the Texas Election Code?*

     We answer this question in the affirmative, as it is
within the authority given the gwerning bodies of the coop-
erating governmentalunits under Section 5 of Article 1Oll.m.

      Your final tenth question is a0 follws:

           '10. Finally, at the present time, Ocbiltree
      County doe8 not belong to the Amarillo Council of
      Gwermaents or any other regional  planning cosunission
      or coma11 of gwernments. If Ochiltree County should
      want to make application for State and/or Federal Funds,
      w0ula its applicationbs required to bs screened or
      approved by the &sarillo Council of Gwernments, since
      they have included twenty-five of the Panhandle counties,
      including Ochiltrw County, TeXaB, in their area?”



                              -2957-
.      -




    Eouorable 0. R. Close, page 5            ,.



          We find nothing in ~the'statute
                                        which requires such an
    applieatiouto bescreened ox approved by .the&sari110 Council
    of Gwernments:

           Weregret that we axe unabls to answer this guestion as
    posed, for it involves guestions of administrativepolicy and
    of fact, involving feasibilityand fact finding by a etate
    agencyi This~officehas no authority to determine a factual
    guestion.




                (1) There is no legal differencebetween
           regional planning cosuaission,councils of gwern-
           ment, ana area Uevelopment councils organized pur-
           suant to the terms of Article lOllm, Vernon's Civil
           Statutes.

                (2) Regional planning coaanissionsmay not
           legally be supervisedby the fedexal gwernment ox
           its agencien.

                (3) Representationfrom lw income and minority
           groups on regional planning cosu@Ws~is   not a stat-
           utory prereguisiteto the establishmentox operetion of
           such commisBions.

                (4) A county cannot be incluaea in a x&gional
           planning commissionwithout it0 assent to joining Sm,
           although under the bylaws of the Panhandle Planning
           Commission all counties in the panhandle are expressly
           declared to be eligible for membership if the comnty
           so elects.

                (5) Two counties cannot form a regional planning
           commissionunless they w      each other.




                                    -2958-
xonorable 0. R. ClOSer page 6



           (6) It is permissible for a regional planning
      coauaissieato stipulate in its by-laws that the govern-
      ing body of such caamissionshall be composed only of
      officials that were elected at an election held pur-
      suant to the terms of the Texas Eleation Code.

           (7) We fina nothing in the statute which re-
      guimsanch au a~licatien to be screenedor approved
      by then&sax1110 Council of GoJornments.




                                         neral of Texas

Prepared by James Swearingen and Austin C. Bray,   Jr.
4ssistant Attorneys General

APPRovED~
OPImow c!omI~

Kerns Taylor, Chairman
W. S. Allen, Aating Co-Chaiman

Roger Tyler
Ivan Williams
Rex White
Fielding Barly

MEADB F.   GRWFIH
Staff mgal &ssistant

ALFmD vim
Bxecutive Assistant

mLA wEIT
First Assistant



                                -2959-